         Case 3:19-cv-00658-MWB-PT Document 39 Filed 06/02/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    TEZZIE DUNLAP,                                       No. 3:19-CV-0658

                 Plaintiff,                              (Judge Brann)

          v.

    WILLIAM NICKLOW, et al.,

                 Defendant.

                               MEMORANDUM OPINION

                                         JUNE 2, 2020

         Presently before the Court is Plaintiff Tezzie Dunlap’s fourth motion for

appointment of counsel due to his indigent status, lack of legal training, and limited

access to the law library. He believes his “primary evidence is camera footage

from the jail and confidential files that [he] will not be able to obtain due to

‘security concerns.’” (Doc. 36.) For the reasons that follow, Plaintiff’s fourth

motion for counsel will again be denied without prejudice.

         Although prisoners have no constitutional or statutory right to appointment

of counsel in a civil case, the Court has discretion to “request an attorney to

represent any person unable to afford counsel.”1 The appointment of counsel is a

privilege, not a statutory right or constitutional right.2 When assessing an request



1
    28 U.S.C. § 1915(e)(1); see Houser v. Folino, 927 F.3d 693, 697 (3d Cir. 2019).
2
    Brightwell v. Lehman, 637 F.3d 187, 192 (3d Cir. 2011); Tabron v. Grace, 6 F.3d 147, 153 (3d
    Cir. 1993).
         Case 3:19-cv-00658-MWB-PT Document 39 Filed 06/02/20 Page 2 of 3




for counsel the Court “first determines whether the litigant’s case has arguable

merit.”3 If the court finds that the plaintiff has crossed this threshold inquiry, the

court should consider the following factors in deciding to request a lawyer to

represent an indigent plaintiff:

         (1)    the plaintiff’s ability to present his or her own case;

         (2)    the complexity of the legal issues;

         (3)    the degree to which factual investigation will be
                necessary and the ability of the plaintiff to pursue
                such investigation;

         (4)    the plaintiff’s ability to retain counsel on his or her
                own behalf;

         (5)    the extent to which a case is likely to turn on
                credibility determinations, and;

         (6)    whether the case will require the testimony of expert
                witnesses.

Tabron, 6 F.3d at 155 - 57. This list of factors is non-exhaustive, nor is a single

factor determinative.4 Instead, these factors serve as guideposts for the district

courts to ensure that the precious commodity of volunteer attorney time is not

“wasted on frivolous cases.”5




3
    United States v. Coleman, 795 F. App’x 90, 91 (3d Cir. 2020) (citing Tabron, 6 F.3d at 155).
4
    Montgomery v. Pinchak, 294 F.3d 492, 499 (3d Cir. 2002) (citing Parham v. Johnson, 126 F.3d
    454, 458 (3d Cir. 1997)).
5
    Id.
                                                2
        Case 3:19-cv-00658-MWB-PT Document 39 Filed 06/02/20 Page 3 of 3




         Here, it is premature for the Court to determine whether Mr. Dunlap’s

amended complaint has arguable merit as Defendants have yet to file a response to

it. Additionally, given Mr. Dunlap’s submissions advocating on his behalf, and the

case’s nature and relative lack of complexity, appointment of counsel does not

appear warranted at this time. As noted in the Court’s Memorandum Opinion6

denying Mr. Dunlap’s second and third motions for appointment of counsel, while

he anticipates difficulties in discovery matters, he has yet to encounter them.

Likewise, the Court is aware of his limited access to the law library but does not

find this issue of access, at least at this point in the litigation, a reason to appoint

counsel.

         Accordingly, Mr. Dunlap’s fourth motion for appointment of counsel will be

denied without prejudice. Should future proceedings demonstrate the need for

counsel, the matter will be reconsidered, either sua sponte or upon a properly filed

motion.

         An appropriate Order follows.

                                                 BY THE COURT:


                                                 s/ Matthew W. Brann
                                                 Matthew W. Brann
                                                 United States District Judge



6
    Doc. 26.
                                             3
